UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2015 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2015 Semiannual Report to Shareholders Deutsche Emerging Markets Equity Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 10 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 26 Notes to Financial Statements 37 Information About Your Fund's Expenses 39 Advisory Agreement Board Considerations and Fee Evaluation 44 Account Management Resources 46 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary April 30, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 5.28% 10.22% 0.91% 6.17% Adjusted for the Maximum Sales Charge (max 5.75% load) –0.77% 3.88% –0.28% 5.55% MSCI Emerging Markets Index† 3.92% 7.80% 3.02% 9.58% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 1.78% –0.67% 5.12% Adjusted for the Maximum Sales Charge (max 5.75% load) –4.07% –1.84% 4.50% MSCI Emerging Markets Index† 0.44% 1.75% 8.48% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 4.92% 9.43% 0.10% 5.26% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 0.92% 6.43% –0.10% 5.26% MSCI Emerging Markets Index† 3.92% 7.80% 3.02% 9.58% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 1.10% –1.46% 4.22% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –1.90% –1.66% 4.22% MSCI Emerging Markets Index† 0.44% 1.75% 8.48% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 4.89% 9.36% 0.11% 5.31% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.89% 9.36% 0.11% 5.31% MSCI Emerging Markets Index† 3.92% 7.80% 3.02% 9.58% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge 1.03% –1.45% 4.26% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 1.03% –1.45% 4.26% MSCI Emerging Markets Index† 0.44% 1.75% 8.48% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 No Sales Charges 5.43% 10.50% 1.14% 6.42% MSCI Emerging Markets Index† 3.92% 7.80% 3.02% 9.58% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 2.03% –0.44% 5.36% MSCI Emerging Markets Index† 0.44% 1.75% 8.48% Institutional Class 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 4/30/15 No Sales Charges 5.50% 10.58% 1.23% –2.41% MSCI Emerging Markets Index† 3.92% 7.80% 3.02% 0.90% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges 2.10% –0.35% –3.57% MSCI Emerging Markets Index† 0.44% 1.75% –0.14% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2015 are 1.98%, 3.03%, 2.76%, 1.74% and 1.54% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on March 3, 2008. The performance shown for the index is for the time period of February 29, 2008 through April 30, 2015 (through March 31, 2015 for the most recent calendar quarter end returns), which is based on the performance period of the life of Institutional Class. † The Morgan Stanley Capital International (MSCI) Emerging Markets Index is an unmanaged, capitalization-weighted index of companies in a universe of 26 emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 4/30/15 $ 10/31/14 $ Distribution Information as of 4/30/15 Income Dividends, Six Months $ Portfolio Management Team Sean Taylor, Managing Director Lead Portfolio Manager of the fund. Began managing the fund in 2014. — Global Head of Emerging Markets Equities: London. — Joined Deutsche Asset & Wealth Management in 2013 with 21 years of industry experience. Prior to his current role, he served as Head of Emerging Markets at Pioneer Investments, Investment Director at GAM, based in London and Dubai, and Head of International & Emerging Markets at Societe Generale. — MBA, Manchester Business School. Andrew Beal, Director Portfolio Manager of the fund. Began managing the fund in 2014. — Deputy Head of Emerging Market Equities: London. — Joined Deutsche Asset & Wealth Management in 2014 with 21 years of prior industry experience. Prior to joining, he was responsible for emerging markets investments at Schroders, Nicolas Applegate and Henderson Global Investors. — BSc in Economics and Politics from University of Bath. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at April 30, 2015 (29.2% of Net Assets) Country Percent 1. Samsung Electronics Co., Ltd. Manufacturer of electronic parts Korea 4.8% 2. Taiwan Semiconductor Manufacturing Co., Ltd. Manufacturer of integrated circuits and other semiconductor devices Taiwan 4.7% 3. Tencent Holdings Ltd. Provides Internet, mobile and telecommunication value-added services China 3.0% 4. JD.com, Inc. Online direct sales company China 2.8% 5. Industrial & Commercial Bank of China Ltd. Provides a broad range of personal and corporate commercial banking services China 2.7% 6. China Construction Bank Corp. Provides complete range of banking services and other financial services to individual and corporate consumers China 2.7% 7. China Mobile Ltd. Provider of cellular telecommunication services Hong Kong 2.4% 8. PetroChina Co, Ltd. Explores, develops and produces crude oil and natural gas China 2.1% 9. Ping An Insurance (Group) Co. of China Ltd. Provides a variety of insurance services China 2.1% 10. Itau Unibanco Holding SA Provider of banking services Brazil 1.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 44 for contact information. Investment Portfolio as of April 30, 2015 (Unaudited) Shares Value ($) Equity Securities 91.4% Brazil 6.4% Banco Bradesco SA (Preferred) Banco do Brasil SA BR Malls Participacoes SA BR Properties SA BRF SA Cia Brasileira de Distribuicao (Preferred) Cosan SA Industria e Comercio Itau Unibanco Holding SA (Preferred) Petroleo Brasileiro SA (ADR)* (a) (Cost $7,325,777) China 20.9% Alibaba Group Holding Ltd. (ADR)* Anhui Conch Cement Co., Ltd. "H" Baidu, Inc. (ADR)* CGN Power Co., Ltd. "H"* China CNR Corp., Ltd. "H"* China Construction Bank Corp. "H" China Maple Leaf Educational Systems Ltd.* China Merchants Bank Co., Ltd. "H" Industrial & Commercial Bank of China Ltd. "H" JD.com, Inc. (ADR)* PetroChina Co., Ltd. "H" Ping An Insurance (Group) Co. of China Ltd. "H" Tencent Holdings Ltd. (Cost $12,865,988) Czech Republic 0.3% CEZ AS (Cost $281,450) Hong Kong 6.1% China Mobile Ltd. China Overseas Land & Investment Ltd. China Unicom (Hong Kong) Ltd. Chow Tai Fook Jewellery Group Ltd. (a) (Cost $3,910,518) India 7.3% Coal India Ltd. Dr. Reddy's Laboratories Ltd. HDFC Bank Ltd. (ADR) Hero MotoCorp Ltd. ICICI Bank Ltd. Infosys Ltd. Tata Motors Ltd. Tata Motors Ltd.* Tech Mahindra Ltd. Yes Bank Ltd. (Cost $5,317,299) Indonesia 0.8% PT Indofood Sukses Makmur Tbk (Cost $788,645) Korea 16.6% Cheil Industries, Inc.* Hana Financial Group, Inc. Hyundai Department Store Co., Ltd. Hyundai Motor Co. Korea Electric Power Corp. KT Corp.* Naver Corp. POSCO Samsung Electronics Co., Ltd. Samsung Fire & Marine Insurance Co., Ltd. Samsung SDS Co., Ltd. Shinhan Financial Group Co., Ltd. Shinsegae Co., Ltd. SK Hynix, Inc. (Cost $13,115,261) Macau 0.5% Sands China Ltd. (Cost $657,745) Malaysia 1.9% Sime Darby Bhd. Tenaga Nasional Bhd. (Cost $1,661,707) Mexico 4.0% Alfa SAB "A" America Movil SAB de CV "L" Arca Continental SAB de CV Cemex SAB de CV (Units) Fibra Uno Administracion SA de CV (REIT) Grupo Mexico SAB de CV "B" (Cost $3,692,659) Philippines 3.4% Ayala Corp. Bloomberry Resorts Corp. GT Capital Holdings, Inc. SM Prime Holdings, Inc. (Cost $2,633,568) Russia 1.4% LUKOIL OAO (ADR) Magnit PJSC (GDR) REG S (Cost $752,004) South Africa 6.0% Aspen Pharmacare Holdings Ltd.* FirstRand Ltd. MTN Group Ltd. Naspers Ltd. "N" Shoprite Holdings Ltd. The Foschini Group Ltd. Woolworths Holdings Ltd. (Cost $3,615,094) Taiwan 13.7% Advanced Semiconductor Engineering, Inc. Cathay Financial Holding Co., Ltd. CTBC Financial Holding Co., Ltd. Delta Electronics, Inc. Fubon Financial Holding Co., Ltd. Hermes Microvision, Inc. Hon Hai Precision Industry Co., Ltd. Largan Precision Co., Ltd. MediaTek, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. (Cost $8,307,484) Thailand 0.4% Bangkok Bank PCL (Foreign Registered) (Cost $432,164) Turkey 1.7% Eregli Demir ve Celik Fabrikalari TAS Turk Hava Yollari* Turkiye Vakiflar Bankasi TAO "D" (Cost $1,231,770) Total Equity Securities (Cost $66,589,133) Securities Lending Collateral 1.7% Daily Assets Fund Institutional, 0.12% (b) (c) (Cost $1,445,275) Cash Equivalents 1.0% Central Cash Management Fund, 0.08% (b) (Cost $882,181) % of Net Assets Value ($) Total Investment Portfolio (Cost $68,916,589)† Other Assets and Liabilities, Net Net Assets * Non-income producing security. † The cost for federal income tax purposes was $69,159,159. At April 30, 2015, net unrealized appreciation for all securities based on tax cost was $10,378,039. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $15,355,554 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,977,515. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at April 30, 2015 amounted to $1,389,762, which is 1.6% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Securities Brazil $ $
